Citation Nr: 1714885	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  07-30 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left knee chondromalacia with a history of left meniscectomy.

2.  Entitlement to service connection for low back strain and degenerative disc disease as secondary to the left knee disorder.

3.  Entitlement to service connection for chloracne on the back, shoulders, and lower abdomen.

4.  Entitlement to service connection for hearing loss in the left ear.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression for purposes of accrued benefits.

6.  Entitlement to service connection for kidney cancer and removal for purposes of accrued benefits.

7.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and Appellant


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1963 to June 1967.  He died in March 2011 and the appellant is his surviving spouse.  She has been substituted as the claimant for the issues of service connection for the left knee, low back, skin, and hearing loss in the left ear.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and February 2012 rating decisions of the VA Regional Office (RO) in Detroit, Michigan and Philadelphia, Pennsylvania, respectively.  
In November 2008, the Veteran and appellant testified at a hearing conducted before the undersigned as to the issues of service connection for the left knee, low back, skin, and hearing loss in the left ear.  The Board remanded these issues in January 2009 for further development.  Following notification of the Veteran's death, the Board dismissed these issues in June 2011.  

The appellant was subsequently substituted as the claimant for the issues dismissed in June 2011.  All of the issues presently on appeal were remanded by the Board in July 2015 to provide the appellant with her requested hearing.  In December 2016, the appellant testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran had filed a claim seeking service connection for PTSD.  Evidence in this case shows diagnoses of PTSD and depression.  The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in light of Clemons, the Board has characterized the issue as set forth on the first page.

The issues of service connection for an acquired psychiatric disorder, kidney cancer and removal, and the cause of the Veteran's death being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, the appellant withdrew from appellate review the appeal of the claims for service connection for left knee chondromalacia with a history of left meniscectomy; low back strain and degenerative disc disease; chloracne on the back, shoulders, and lower abdomen; and hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for service connection for left knee chondromalacia with a history of left meniscectomy by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal of the claim for service connection for low back strain and degenerative disc disease as secondary to the left knee disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal of the claim for service connection for chloracne on the back, shoulders, and lower abdomen by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of an appeal of the claim for service connection for hearing loss in the left ear by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of the issues of service connection for left knee chondromalacia with a history of left meniscectomy; low back strain and degenerative disc disease; chloracne on the back, shoulders, and lower abdomen; and hearing loss in the left ear.  See December 2016 Hearing Transcript (T.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of service connection for left knee chondromalacia with a history of left meniscectomy; low back strain and degenerative disc disease; chloracne on the back, shoulders, and lower abdomen; and hearing loss in the left ear, and they are dismissed.


ORDER

Entitlement to service connection for left knee chondromalacia with a history of left meniscectomy is dismissed.

Entitlement to service connection for low back strain and degenerative disc disease as secondary to the left knee disorder is dismissed.

Entitlement to service connection for chloracne on the back, shoulders, and lower abdomen is dismissed.

Entitlement to service connection for hearing loss in the left ear is dismissed.


REMAND

For multiple reasons, a remand is necessary for the issues remaining on appeal.  With regard to the claims of service connection for an acquired psychiatric disorder and kidney cancer and removal, such claims have been characterized as accrued benefits.  As noted by the Board in July 2015, prior to enactment of the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), a claim pending at the time of a Veteran's death could be pursued by a surviving spouse for accrued benefits purposes; accrued benefits are those monetary benefits, other than insurance or indemnity payments, to which an individual was entitled at death under existing ratings or decisions, or based on evidence in the file at date of death.  38 U.S.C.A. § 5121.  An accrued benefits claim is, effectively, the surviving spouse's claim.  Entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a); see also Hyatt v. Shinseki, 566 F.3d 1364 (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999).  

With the addition of 38 U.S.C.A. § 5121A, a surviving spouse is substituted for the Veteran and, importantly, is not limited to consideration of the evidence of record at the time of the Veteran's death.  Effectively, the claim remains that of the deceased Veteran for procedural purposes.  Therefore, VA's duty to assist the appellant in substantiating her appeal continues unmitigated.  The United States Court of Appeals for Veterans Claims (Court) recently highlighted this distinction.  See Reliford v. McDonald, 27 Vet. App. 297 (2015).  There, the Court explained that it is an appellant's right to choose whether she wishes to waive substitution where she files a claim for accrued benefits (Form 21-534).  Id. at 304.  

The Board instructed the AOJ to clarify whether the characterization of the issues on appeal was correct.  As this was not done, the Board concludes that a remand is again necessary.

On remand, it is unclear whether the Veteran's complete VA treatment records pertaining to the issues of service connection for an acquired psychiatric disorder and kidney cancer and removal were obtained.  Even if these claims proceed on an accrued benefits basis, as VA treatment records are constructively in possession at the time of the Veteran's death, obtaining such records does not constitute further development and is permissible.

As for the cause of the Veteran's death, as a VA medical opinion is necessary to substantiate the appellant's claim, a remand is necessary to obtain such opinion.  On remand, if the claim for service connection for an acquired psychiatric disorder proceeds on a substitution basis, a medical opinion regarding the etiology should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request clarification as to whether she is pursuing the claims for service connection for an acquired psychiatric disorder and kidney cancer and removal as a substitute claimant or for accrued benefits purposes.  The appellant is reminded that if she proceeds in the appeal of those issues for accrued benefits purposes, evidence not in VA's possession at the time of the Veteran's death cannot be considered.  This includes the additional evidence she submitted after the December 2016 hearing.  

2.  Once the appellant clarifies whether she wishes to proceed with the claims for service connection for an acquired psychiatric disorder and kidney cancer and removal for accrued benefits purposes or for substitution purposes, take appropriate action with respect to VA's duty to notify and assist to include notice of the substantive law and regulations.
3.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran may have received from VA facilities and from other identified providers pertaining to his cause of death.  If any such records identified by the appellant are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

4.  Obtain a VA examination opinion from a medical professional with appropriate expertise to determine the cause of the Veteran's death.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinions on the following:

A) is it at least as likely as not (i.e., probability of approximately 50 percent) that the Veteran's cause of death (listed on the death certificate as metastatic left renal carcinoma) had its onset in service; is related to the Veteran's military service, to include exposure to herbicide agents; or was caused or aggravated (permanently worsened beyond normal progression) by the service-connected coronary artery disease, status post coronary bypass graft with cardiomegaly, to include medications for treatment of such? [If metastatic left renal carcinoma is found to have been aggravated by the service-connected heart disease, the examiner should quantify the approximate degree of aggravation.]  

B) is it at least as likely as not that the Veteran's service-connected coronary artery disease, status post coronary bypass graft with cardiomegaly contributed substantially or materially; combined to cause; or aided or lent assistance to the production of death?  A complete rationale should be given for all opinions and conclusions expressed.  

5.  If, and only if, the appellant is substituted as the claimant for the appeal of service connection for an acquired psychiatric disorder, then obtain a VA examination opinion from a medical professional with appropriate expertise to determine the etiology of any diagnosed acquired psychiatric disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed acquired psychiatric disorder had its onset in service or was related to the Veteran's military service.  A complete rationale should be given for all opinions and conclusions expressed.  
6.  Then, after ensuring that the requested opinions comply with the remand specifications, and after any further development deemed necessary, readjudicate the appellant's claims.  If any benefit remains denied, the appellant and here representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


